Title: From James Madison to Congress, 22 February 1813
From: Madison, James
To: Congress


February 22d 1813
I lay before Congress a letter with accompanying documents from Captain Bainbridge, now commanding the United States Frigate “The Constitution,” reporting his capture and destruction of the British Frigate “The Java.” The circumstances and the issue of this combat, afford another example of the professional skill and heroic spirit, which prevail in our naval service. The signal display of both, by Captain Bainbridge, his officers and crew, command the highest praise.
This being a second instance in which the condition of the captured ship, by rendering it impossible to get her into port, has barred a contemplated reward of successful valor, I recommend to the consideration of Congress, the equity and propriety of a general provision allowing, in such cases both past and future, a fair proportion of the value which would accrue to the captors, on the safe arrival and sale of the prize.
James Madison
